Citation Nr: 0209770	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  98-02 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
degenerative disc and joint disease of the low back.


REPRESENTATION

Appellant represented by:	John A. Bowman, attorney-at-
law


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from September 1960 to 
September 1964.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Des Moines, Iowa, Department of Veterans Affairs (VA) 
Regional Office (RO).  When the case was before the Board in 
December 1998, it was remanded for further development.  It 
was returned to the Board in June 2002.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal have been obtained.

2.  The veteran's low back disability is manifested by 
pronounced intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for a 60 percent rating, and no more, for 
degenerative disc and joint disease of the low back have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  For the 
purposes of this decision, the Board will assume that the 
VCAA and the implementing regulations, to include the notice 
and duty to assist provisions, are applicable to the 
veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the RO most recently considered the veteran's claim.  The 
record reflects that, in the statement of the case and 
supplemental statements of the case, the veteran has been 
notified of the law and regulations governing the evaluation 
of back disability, the evidence considered by the RO and the 
reasons for its determination.  

Although the veteran has reported continuous treatment of 
back problems by chiropractors since service discharge, he 
has indicated that his initial post-service provider has 
since died.  Documentation in the claims file indicates that 
records from that physician are not available; Dr. Stierwalt 
specifically reported that from 1969 to 1973 he practiced 
with a doctor who had treated the veteran but that those 
records could not be located.  

VA and private medical treatment records identified by the 
veteran and an indicated VA examination opinion requested by 
the Board in its December 1998 remand have been 
satisfactorily obtained.  See Stegall v. West, 11 Vet. App. 
268 (1998).  Further, in a letter dated in October 2001, the 
RO specifically advised the veteran as to the need for 
particular medical evidence probative of his claim and 
informed him of the role to be played by VA and by the 
veteran himself in obtaining that information, or other 
relevant evidence.  Neither the veteran nor his appointed 
representative has since identified any outstanding evidence 
or information that could be obtained to substantiate the 
claim.  In fact, a Report of Contact dated in June 2002 notes 
that the veteran has indicated he has no further evidence or 
argument to submit in support of his claim.  The Board is 
also unaware of any such outstanding evidence or information.  
As such, the Board finds that the facts pertinent to this 
claim have been properly developed and no further action is 
required to comply with the VCAA or the implementing 
regulations.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as noted below.  

Service medical records include note of back pain as well as 
right lower extremity weakness, a decrease in light touch and 
pinprick, and a positive Lasegue's test.  The in-service 
impression was radiculoneuritis at L5-S1.

At the time of VA examination in June 1993, the veteran 
reported he had owned and managed an appliance store since 
1983.  He indicated he had missed a few days due to severe 
back pain.  Examination revealed his lower extremities to be 
well developed.  He had a normal gait and could walk on toes 
and heels.  His balance and coordination were normal.  The 
impression was mild degenerative joint disease in the low 
back.

In a statement dated in November 1993, D. Klindt, D.C., 
reported treatment of the veteran from March to November 1977 
for low back strain, providing some relief, but no cure.  

In a statement dated in June 1994, the veteran's 
chiropractor, R. Ward, D.C., indicated that past testing, to 
include a positive Lasegue's performed in January 1963, 
suggested a lower lumbar root compression syndrome.  Dr. Ward 
also noted a comment made by Dr. Warner during service:  
"heel-walking causes sciatic pain in the right leg."  

In a statement dated in April 1997, Dr. Ward stated it was 
"inconceivable" that the veteran's back problems were not 
evidenced at the time of the 1993 VA examination and 
referenced his own notes relevant to the veteran's problems 
around the time of such VA examination.  Records of 
chiropractic treatment primarily relate to knee and shoulder 
disorders, but include entries noting back pain.  Entries 
dated in May 1993 note the veteran's complaints of severe low 
back pain with little relief, and also note evidence of 
degenerative disc disease and radiculopathy.

The veteran appeared for a VA examination in February 1997.  
He complained of low back pain radiating to his right leg.  
No objective findings were found on physical examination at 
that time.

The veteran presented for a VA examination in March 1998.  
The neurologic examiner noted no evidence of peripheral 
neuropathy but stated that, if at all, there was a lumbar 
radiculitis based on symptoms.  The orthopedic examination 
was based, in part, on review of the claims files.  There was 
mild paraspinal tenderness on the right more than the left.  
The veteran complained of pain with spinal movement.  The 
examiner commented that during all ranges of motion the 
clinical symptomatology indicated the same pain with 
radiation from the lower lumbar area, dominating the 
distribution from L4 to S1.  The veteran mentioned some lower 
extremity numbness; the examiner was unable to focus on one 
dermatome area.  The examiner noted that Magnetic Resonance 
Imaging (MRI) findings in May 1993 were quite abnormal, 
showing moderate central disc herniation, a small herniated 
disc and mild evidence of moderate arthritic changes.  The 
examiner commented that the nerve root was most likely being 
encroached upon by the larger prominent focal herniation, and 
that the veteran did have clinical symptomatology and signs 
secondary to his lumbar condition to include symptoms in the 
lower extremities stated to be related to the back.  The 
examiner noted the veteran's overall functional impairment 
due to pain and limited motion was moderate or more than 
moderate depending on the duties performed in daily 
activities.

The veteran presented for a VA examination in July 1999.  The 
examiner reviewed the claims file.  The veteran described 
problems with flare-ups two-to-three times per week and 
indicated that he would take nonsteroidals for relief.  He 
also complained of exacerbations of back pain with prolonged 
standing or sitting and reported that he is able to do only 
minimal activities of daily living as more strenuous activity 
brings on a flare-up.  Examination revealed essentially 
preserved back motion, without evidence of paraspinous muscle 
spasm.  Only minimal tenderness was noted.  Examination of 
the lower extremities revealed good strength and tone with 
normal reflexes.  There was no evidence of atrophy and 
vibration and proprioception were preserved.  There was 
stated to be a slight decrease on the right as compared to 
the left with respect to cold and light touch.  The examiner 
opined that the veteran's intermittent flare-ups would cause 
significant incapacitation and that lower extremity 
complaints of numbness and weakness, although not clearly in 
a dermatomic pattern, were still more likely than not related 
to his service-connected spinal disc condition.

At the time of VA examination conducted in September 2001, 
the veteran gave a history of low back pain accompanied by 
right radiculopathy since approximately 1962.  Also noted was 
that the veteran had been unable to obtain employment after 
service and had instead opened up a small appliance store, 
where he was occasionally required to lift appliances.  He 
complained of low back pain radiating to the right calf and 
aggravated by prolonged sitting, standing or bending.  He 
denied paresthesias or burning of the lower extremities and 
also denied incontinence.  He denied any flare-ups of low 
back problems requiring bed rest, instead reporting he had 
good days and bad days.  The veteran appeared to be in no 
acute distress at the time of the examination.  He walked 
well and no postural defects were noted.  Heel and toe 
walking was intact.  There were no evidence of fatigability 
and no palpable paraspinous muscle spasm.  Straight leg 
raising was negative bilaterally.  Sensory testing revealed a 
decreased sensation in a stocking distribution below the 
ankles and vibratory sensation was markedly decreased in both 
feet.  The impressions were:  1) minimal degenerative changes 
of the lumbar spine with chronic low back pain and no 
evidence of nerve root entrapment on examination; 2) diabetes 
mellitus, type II; and 3) early peripheral neuropathy, most 
likely secondary to diabetes.

The veteran presented for a VA examination in May 2002.  The 
examiner reviewed the claims files.  The examiner noted the 
veteran's history of low back pain, with radiation down the 
right side.  The examiner further noted that such low back 
and leg pain seemed to come on as flare-ups, for which the 
veteran saw a chiropractor.  The veteran denied burning or 
numbness in his legs, gait disturbance, or bowel or bladder 
problems.  His only reported medication for back pain was 
Ibuprofen.  Examination revealed a normal gait, without 
evidence of back atrophy, spasm or asymmetry.  Flexion was 
limited by pain.  Straight leg raising was limited by pain on 
the right.  Pinprick and light touch sensations were stated 
to be intact in both feet.  X-rays were interpreted as 
showing mild disc space narrowing at L3-4 and were stated to 
be unchanged from prior examination in September 2001.  The 
impression was a history of low back pain with associated 
right lower extremity radiation.  The examiner found no 
evidence of peripheral neuropathy and stated the radiating 
right leg pain was likely secondary to the veteran's low back 
problems.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities (Schedule).  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Individual disabilities are 
assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  The evaluation of 
the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's service-connected back disability is currently 
evaluated as 40 percent disabling under Diagnostic Code 5293, 
which pertains to intervertebral disc syndrome.  Under that 
code, a 40 percent evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  A 60 evaluation is the maximum 
evaluation under this diagnostic code and is warranted for 
pronounced intervertebral disc syndrome with sciatic 
neuropathy, characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a.

VA's Office of the General Counsel issued a precedent opinion 
that mandates consideration of the provisions of 38 C.F.R. 
§§ 4.40, 4.45 in conjunction with disabilities evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293, holding that 
such diagnostic code is in part predicated on limitation of 
motion.  See VAOPGCPREC 36-97 (December 12, 1997), published 
at 63 Fed. Reg. 31,262 (1998); see also Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The veteran claims that a 60 percent evaluation is warranted 
under Diagnostic Code 5293.  He has reported continuous back 
pain, with radiation into the lower extremities, beginning in 
service and continuing thereafter.  He has reported that such 
symptoms limit his motion and significantly prevent him from 
engaging in strenuous or prolonged activities, such that he 
is restricted from many activities of daily living.

The Board begins by noting that service medical records 
document an assessment of radiculopathy related to the 
veteran's lumbar spine.  The initial post-service examination 
was conducted decades later, however, and showed no objective 
manifestations such as an altered gait, impaired coordination 
or lower extremity changes.  

The veteran's private chiropractor, Dr. Ward, questioned the 
1993 VA examination findings, noting that he had treated the 
veteran for severe back problems, to include evidence of 
radiculopathy.  Dr. Ward cited to in-service evidence 
supporting nerve root compression and sciatic neuropathy or 
radiculopathy.  Here the Board notes that despite the absence 
of positive 1993 VA examination findings, MRI test results at 
that time clearly demonstrated disc herniation.

There is some question as to whether the veteran's current 
report of right lower extremity radicular pain is the result 
of sciatic neuropathy radiating from his back.  For instance, 
there are multiple examination reports that appear to 
document minimal or no back pathology.  Also, the veteran has 
diabetes mellitus and evidence in the claims file both 
suggests and refutes the presence of peripheral neuropathy.  
Even examination evidence questioning neuropathy, however, 
such as the March 1998 examination report, acknowledges a 
lumbar radiculitis based on the veteran's symptom complaints.  
The March 1998 VA examiner also noted a probable nerve root 
encroachment.  

The Board notes that although the competent medical evidence 
fails to document an absent ankle jerk or demonstrable muscle 
spasm, the veteran has consistently complained of, and 
multiple examiners have corroborated, the presence of lumbar 
symptoms that undergo periods of exacerbations and thus 
interfere with the veteran's functional impairment.  
Assessments of the level of functional impairment have ranged 
from moderate to severe.  The veteran and private 
chiropractors have also indicated that despite treatment for 
many years the veteran has not obtained relief from his 
symptoms, but, rather, that such symptoms have resulted in an 
inability to engage in prolonged standing, sitting, or any 
strenuous activity.

Accordingly, taking into account the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and resolving all reasonable doubt in the 
veteran's favor, the Board finds that the disability picture 
more nearly approximates pronounced intervertebral disc 
syndrome than severe intervertebral disc syndrome.  
Accordingly, the 60 percent evaluation sought on appeal is 
warranted.

The Board has considered whether a higher evaluation is 
warranted under any other potentially applicable diagnostic 
code, to include whether a higher rating is warranted for any 
portion of the initial evaluation period, but has determined 
that no basis exists for granting a schedular rating in 
excess of the 60 percent rating granted herein.  The Board 
has also considered whether it would be to the veteran's 
advantage to separately evaluate the components of the 
disability, but has determined that it would not.

Finally, the Board has considered whether the case should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  
38 C.F.R. § 3.321(b)(1) (2001).

The veteran has indicated that his employment was impacted, 
insofar as he was self-employed but sometimes required to 
move appliances.  However, the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries, and 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1.  The veteran has not alleged any required 
hospitalizations or the existence of unusual manifestations 
of the disability.  The medical evidence shows that the 
manifestations of his low back disability are those 
contemplated by the schedular criteria.  In sum there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.






ORDER

Entitlement to a 60 percent rating, and no more, for 
degenerative disc and joint disease of the low back is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


